DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 and 19 are objected to because of the following informalities:  In independent claim 1, line 19, applicant includes the words “scores based on a differences between the second severity of illness score...”. It appears that the word “a” should be deleted so that the text reads: “scores based on differences between the second severity of illness score...”.  Appropriate correction is required.
Claims 2-11 depend either directly or indirectly from independent claim 1 and are thus objected to in the same manner.
Claim 19 line 1 includes the word “ore”.  It appears that the word should be replaced with the word “one”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al [US 20090093686 A1] in view of Amarsingham et al [US 20150213225 A1].
As for claim 17, Hu discloses a system for causing increases in patient care levels, the system comprising: 
analyzing electronic patient records including one or more medical records accessed by the system from one or more distributed sources; 
identifying one or more patients associated with the medical records;
identifying one or more trends associated with an increased rate of deterioration among a first subset of the one or more patients associated with the medical records, compared to an earlier rate of deterioration; and 
increasing a first treatment level for the subset of the one or more patient based on the one or more trends (paragraphs 0027 and 0061).
	Hu does not specifically disclose that the records collected/received by the system are from electronic medical records.  In an analogous art for monitoring patients, Amarsingham et al discloses that it was known in the art for a hospital patient care system to receive electronic medical records data for tracking and monitoring patients.  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Hu to receive electronic medical .

Allowable Subject Matter
Claims 12-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-11 would be allowable if applicant’s are able to successfully overcome the claim objections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684